DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-20 are currently pending.
Claims 16-20 have been withdrawn.
Claims 1-15 are currently rejected.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al., U.S. Patent Application Publication US 2017/0352553 A1 in view of Hayashi et al., International Patent Application Publication WO 2016/143665 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. While the claims are enabled for a composition comprising in terms of mole percentages, 100 mole percent in total selected from the following components: 65-75% of SiO2, 7-15% of Al2O3, 0.1-2% of B2O3, 1-2% of P2O5, where R2O is limited to 0-2% and the relationship RO+Al2O3-B2O3 is greater than or equal to 26.25.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims which includes a total mole percent of components greater than 100 mole percent.
	A) The breadth of the claims:
	The claims encompass all glass articles comprising a glass composition including the upper limits of components which are not able to be achieved based on the lower limits of the required components which result in surface roughness of 0.75nm or less. For example, in claim 1, how is the glass article able to comprise the recited components in the recited ranges for SiO2, Al2O3, B2O3, P2O5, MgO, CaO, SrO, BaO, and ZnO and still meet the compositional limitation of 65-75 mole percent of SiO2 when the relationship RO+Al2O3-B2O3 is at least 26.25 mol%? 
Based on the required components the upper limits in the following claims are not enabled.

Not enabled SiO2
Consider enabled SiO2 
Claims 1 & 2
75 mol% 
72.75 mol%


	B) The nature of the invention:
	The invention relates to a glass article.
	C) The state of the prior art:
	While knowledge of inorganic compositions is extensive, there is little to no precedent for determining the composition based on mole percent ranges that are greater than 100 mole percent without altering the compositional and property make-up of the desired product.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the inorganic composition can in many cases can be predicted.  However, generally the properties of a glass article are altered by compositional changes and without guidance which component to decrease in a composition in order to increase a different component is unpredictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are for producing glass article with the properties required by the instant claims (see specification paragraphs [0005]-[0006]).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed See Table 2. All of the exemplary compositions have compositions falling within, or very close to, the disclosed compositional ranges and have a total mole percent of 100 mole percent.  No guidance is provided for producing inorganic materials exhibiting the required properties that have a composition which is greater than 100 mole percent or do not fall within the recited ranges.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The composition described in the disclosure would allow the production of an inorganic material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce an inorganic material exhibiting the required properties having a composition falling outside the preferred range where the total composition was greater than 100 mole percent.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce an inorganic composition having the required properties outside of the compositions indicated as being enabled. Making or using a glass article having a surface roughness of 0.75 nm or less having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification. While all possible combinations of the recited ranges are not required to be within the scope of enablement, the entire range should be enabled. For example, a composition comprising 65-72.75% of SiO2, 7-15% of Al2O3, 0.1-2% of B2O3, 1-2% of P2O5, where R2O is limited to 0-2% and the relationship RO+Al2O3-B2O3 is greater than or equal to 26.25, would be fully enable since selecting points within the given ranges are able to be in total 100 mole percent. In the instant claims, the upper limit of SiO2 are not enabled. 
	The glass article and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover glass articles having a composition that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.
	Claims 3-15 are rejected since they depend either directly or indirectly from claims 1 and 2 which are rejected as lacking enablement.

Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bellman et al., U.S. Patent Application Publication US 2017/0352553 A1 in view of Hayashi et al., International Patent Application Publication WO 2016/143665 A1.
This rejection is over the International Application because this reference qualifies as prior art under 35 U.S.C. 102(b)(1).  However, for convenience, the paragraph numbers of the English language equivalent US Patent Application Publication No. 2018/0044223 A1 will be cited below.
	Bellman et al. teach a glass article where a glass substrate has vias which have an etched surface. See the entire specification specifically, paragraph [0002]. Bellman et al. teach that there are multiple vias from the first surface of the glass substrate. See Figures 1 and 3-7 and paragraphs [ 0049].  Bellman et al. teach that he substrate has a surface roughness of less than 1.0 nm or preferably less than 0.6 nm. See paragraph [0007], [0010], and [0050].  Bellman et al. teach that the vias may be blind vias or through vias. See paragraphs [0013] and [0049]. Bellman et al. teach that the glass substrate is bonded to a carrier. See paragraphs [0016]-[0018]. Bellman et al. teach that the glass substrate can be an aluminoborosilicate glass. See paragraph [0038]. Bellman et al. teach that the glass may have a thickness of 25 µm to 3,000 µm. Bellman et al. teach that the glass substrate may be etched on one or more surfaces. See paragraphs [0048]-[0049]. Bellman et al. teaches that the glass may be Corning EAGLE XR®.  See paragraph [0038]. 
Bellman et al. fail to teach the specific composition of the aluminoborosilicate glass substrate.
Hayashi teaches a glass substrate that is capable of etching. See Abstract and the entire specification, specifically, paragraph [0013]. Hayashi teaches that the glass has a composition in terms of mole percentages of 65-75% of SiO2, 11-15% of Al2O3, 0-5% of B2O3, 0-5% of MgO, 0-10% of CaO, 0-5% of SrO, 0-6% BaO and 0.01-5% of P2O5. See paragraphs [0017] and [0036]-[0063]. Hayashi teaches that the glass surface is etched in a HF aqueous solution. See paragraphs [0096] and [0104]. Hayashi teaches that the glass substrate can have an etch depth of 27 µm. See paragraph [0107]. Hayashi teaches that the glass can have a thickness of under 300 µm. See paragraph [0086]. Hayashi teaches several examples that meet the compositional ranges of claims 1, 2, and 10-15. See Table 1. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a glass article having the vias of Bellman et al. as suggested by Hayashi because the resultant glass article would have vias  with the superior etchability and surface roughness of the aluminoborosilicate glass of Hayashi.
Examples
Claims
Example 1
1, 10, 11, 14, and 15
Example 6
1 and 10-15
Examples 7, 10, and 11
1 and 11-15
Example 24
1, 2, and 11-15


Response to Arguments
Applicant’s arguments with respect to claim(s) 17 February 2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s request for rejoinder will be considered once allowable claims have been indicated as per MPEP 821.04 which states:
In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. 

As the withdrawn claims are presented, they would not be rejoined.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
21 May 2022